UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6961



SAMMIE LEE SIMPSON,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS
INDUSTRIES; RICKY HARRISON; ETHEL HORTON,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (6:06-cv-00305-HMH)


Submitted: August 30, 2007             Decided:     September 11, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sammie Lee Simpson, Appellant Pro Se. Michael D. Malone, TALLEY,
MALONE, THOMPSON & GREGORY, Columbia, South Carolina; Lake Eric
Summers, MALONE & THOMPSON, Columbia, South Carolina; Charles F.
Thompson, Jr., MALONE, THOMPSON & SUMMERS, LLC, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sammie Lee Simpson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.       The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate judge recommended

that relief be denied and advised Simpson that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Simpson failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.    Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985). Simpson has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -